DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 08 Apr 2020; and claims benefit as a CON of 15/558896, which is the national stage entry of PCT/US2016/024333, filed 25 Mar 2016, issued as PAT 10640528; and claims benefit of provisional application 62/138,168, filed 25 Mar 2015, and provisional application 62/138,198, filed 25 Mar 2015.

Claims 1, 2, 7, 17, 34, 37, 47, 92-93, 97-102, 105, 108, 118, and 121 are pending in the current application. Claims 105, 108, 118, and 121, drawn to non-elected inventions, are withdrawn. Claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97-102 are examined on the merits herein.

Election/Restrictions
Applicant’s election of Group II, claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97-102 in the reply filed on 14 Mar 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

S. pneumoniae infection in the reply filed on 14 Mar 2022 is acknowledged.
However, upon reconsideration of the relevant prior art, the election of species requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of treating an infectious disease or an inflammatory condition comprising administering an effective amount of a compound of formula (I) or (I-N) for the compound wherein both Z is NRZ2 and p is 1, does not reasonably provide enablement for the full scope of method comprising administering compounds of formula (I) wherein Z is -C(=O)- and X is -NRB-, or wherein Z is NRZ2 and p is 0 or 2.  The specification does not enable any person skilled in the art to which it pertains, or use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  Generally a compound of Formula (I). Independent claim 1 recites a compound of Formula (I). Independent claim 17 recites a compound of Formula (I-N) of overlapping scope.
The state of the prior art:  
Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020) teaches the state of the art regarding the 5-O-sugar of ketolide antibioitics. Liang et al. teaches the 5-O-desosamine substituent plays an important role in this ubiquitous erm-resistance mechanism and has been considered critical for the overall antibacterial activity of the macrolide and ketolide class of antibiotics. Liang et al. teaches there have been only few reports describing the removal or modification of this sugar, and the limited SAR investigating the role of the 5-O-desoamine substituent is partly due to both the lack of efficient methods for the removal of this sugar and the lack of appropriate and efficient techniques for 
The relative skill of those in the art:  The relative skill of those in the art is high.
The predictability or unpredictability of the art:  Liang et al. teaches the 5-O-desosamine substituent plays an important role and has been considered critical for the overall antibacterial activity of the macrolide and ketolide class of antibiotics. Liang et al. teaches there have been only few reports describing the removal or modification of this sugar, and limited SAR investigations of the role of the 5-O-desoamine substituent in the prior art. Therefore the claimed invention, drawn to a compound in the ketolide class of antibiotics wherein the 5-O-desosamine is structurally modified, is unpredictable.
The Breadth of the claims:  The scope of the claims encompasses any possible chemical structure of Formula (I) or Formula (I-N). The scope of the claims encompasses a structurally modified glycoside moiety at the 5-O position of a ketolide core.
The amount of direction or guidance presented:  The specification speaks generally about the role of the C5 sugar and that x-ray crystallographic studies show said C5 sugar makes extensive contacts with the 23S subunit of ribosomal RNA.
The presence or absence of working examples: The only working examples provided are for compounds of formula (I) wherein both Z is NRZ2 and p is 1. The specification provides exemplary compounds wherein the C5 position of the sugar is modified at table E1. The specification provides exemplary compounds wherein the C3 position of the sugar is modified at table E1-N. Results showing activity of the compound are shown at table M1.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as structurally modified compounds in the ketolide class. See MPEP 2164.
The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible compounds of Formula (I) or Formula (I-N) beyond those known in the art or whose activity would be predictable according to SARs known in the art, one skilled in the art would undertake a novel and extensive research program into the SAR of different macrolide and ketolide class of antibiotics having different sized core rings (wherein Z is NRZ2 and p is 0 or 2) or having different substituents particularly at the C5 sugar (wherein Z is -C(=O)- and X is -NRB-).  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of ketolide cores and structural modifications at the C5 sugar, it would constitute an undue and unpredictable experimental burden.
Genentech, 108 F.3d 1361 at 1366, states that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is 

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for all possible compounds of Formula (I) or Formula (I-N), specifically wherein Z is -C(=O)- and X is -NRB-, or wherein Z is NRZ2 and p is 0 or 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10640528 (reference patent).
 Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 18-19 of the reference patent, drawn to a method of treating an infectious disease comprising administering an effective amount of the compound of claim 1-17 of the reference patent, drawn to a compound of overlapping scope of claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97. Claims 12 and 17 of the reference patent defines embodiments encompassed within the scope of the claims of the 
It would have been obvious to one of ordinary skill in the art before the time of the invention was filed to select from within the genus of method of treating an infectious disease administering a compound recited in claims 1-19 of the reference patent and arrive at the claimed method. One of ordinary skill in the art would have been motivated to select from within the method claims 18-19 of the reference patent with a reasonable expectation of success because claims 1-19 of the reference patent provide guidance for picking and choosing such as shown in the embodiments of claims 12 and 17. Therefore claims 1-19 of the reference patent would have made obvious the claimed method of the compound administered wherein Z is -NRZ2- and p is 1, such as where X is NRB where is RB is  hydrogen, optionally substituted alkyl, or a nitrogen protecting group; or optionally two of the R groups are taken with the intervening atoms to form a heterocyclic ring. 

Claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10640528 (reference patent) in view of Romero et al. (Tetrahedron Letters, 2005, 46, p1483-1487, provided by Applicant in IDS mailed 21 Aug 2020) and Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020).
Claims 18-19 of the reference patent, drawn to a method of treating an infectious disease comprising administering an effective amount of the compound of claim 1-17 of the reference patent, teaches as above.

Romero et al. teaches macrolide antibiotics, including erythromycin A (1), clarithromycin (2), and azithromycin (3) (Fig. 1), are important therapeutic agents for the treatment of respiratory tract infections (RTIs) due to their broad spectrum of activity against several dominant respiratory pathogens. (page 1483, left column, paragraph 1 and figure 1) Romero et al. teaches testing of modified macrolide antibiotics against S. pneumoniae and S. pyogenes. (page 1485, left column, paragraph 1) 
Liang et al. teaches ketolide antibiotics, such as telithromycin (1) and cethromycin (2) (Fig. 1), are a newer generation of macrolide antibiotics that show excellent activity against specific macrolide-resistant organisms. (page 1307, left column, paragraph 1 and figure 1) Liang et al. teaches testing of modified macrolide antibiotics against S. aureus, S. pyogenes, S. pneumoniae, and H. influenzae. (page 1309, left column and table 1). 
It would have been obvious to one of ordinary skill in the art before the time of the invention was filed to select from within the genus of method of treating an infectious disease administering a compound recited in claims 1-19 of the reference patent in view of Romero et al. and Liang et al. and arrive at the claimed method. One of ordinary skill in the art would have been motivated to combine claims 1-19 of the reference patent in view of Romero et al. and Liang et al. with a reasonable expectation of success because Claims 18-19 of the reference patent, drawn to a method of treating an infectious disease comprising administering an effective amount of the compound, and Romero et al. and Liang et al. teach one of ordinary skill in the art would have had a S. aureus, S. pyogenes, S. pneumoniae, and H. influenzae. Therefore it would have been obvious to select the disease treated with a reasonable expectation of success because of the teaching that macrolide antibiotics would have a broad spectrum of activity.

Claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,982,005 (reference patent).
 Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 10-11 of the reference patent, drawn to a method of treating an infectious disease comprising administering an effective amount of the compound of claim 1-9 and 12-22 of the reference patent, drawn to a compound of overlapping scope of claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97. Claim 11 of the reference patent specifies the infectious disease is a bacterial infection. Claims 6 and 16 are drawn to the structure of the glycoside moiety R9 of the reference patent, for example where RS3a, RS3b, RS5a or RS5a may be optionally substituted alkyl, -ORSO or -N(RSN)2, where for example "each instance of RSN is independently hydrogen, optionally substituted alkyl, or a nitrogen protecting group; or optionally two RSN are taken with the intervening atoms to form a heterocyclic ring." Claim 8 of the reference patent defines embodiments encompassed within the scope of the claims of the reference patent and 
It would have been obvious to one of ordinary skill in the art before the time of the invention was filed to select from within the genus of method of treating an infectious disease administering a compound recited in claims 1-22 of the reference patent and arrive at the claimed method. One of ordinary skill in the art would have been motivated to select from within the method 10-11 of the reference patent with a reasonable expectation of success because claims 1-22 of U.S. Patent No. 9,982,005 (reference patent) provides guidance for picking and choosing such as shown in the embodiments of claim 8, and the recitation of the genus such as in claim 6 suggests that the embodiments of claim 8 are not limiting embodiments regarding the scope of the compound. Therefore claims 1-22 of the reference patent would have made obvious the claimed method of administering a compound wherein Z is -NRZ2- and p is 1, such as where X is NRB where is RB is  hydrogen, optionally substituted alkyl, or a nitrogen protecting group; or optionally two of the R groups are taken with the intervening atoms to form a heterocyclic ring. 

Claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,982,005 (reference patent) in view of Romero et al. (Tetrahedron Letters, 2005, 46, p1483-1487, provided by Applicant in IDS mailed 21 Aug 2020) and Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020).

Claims 10-11 of the reference patent do not specifically recite the species of the infectious disease. (claims 98-102)
Romero et al. teaches macrolide antibiotics, including erythromycin A (1), clarithromycin (2), and azithromycin (3) (Fig. 1), are important therapeutic agents for the treatment of respiratory tract infections (RTIs) due to their broad spectrum of activity against several dominant respiratory pathogens. (page 1483, left column, paragraph 1 and figure 1) Romero et al. teaches testing of modified macrolide antibiotics against S. pneumoniae and S. pyogenes. (page 1485, left column, paragraph 1) 
Liang et al. teaches ketolide antibiotics, such as telithromycin (1) and cethromycin (2) (Fig. 1), are a newer generation of macrolide antibiotics that show excellent activity against specific macrolide-resistant organisms. (page 1307, left column, paragraph 1 and figure 1) Liang et al. teaches testing of modified macrolide antibiotics against S. aureus, S. pyogenes, S. pneumoniae, and H. influenzae. (page 1309, left column and table 1). 
It would have been obvious to one of ordinary skill in the art before the time of the invention was filed to select from within the genus of method of treating an infectious disease administering a compound recited in claims 1-22 of the reference patent in view of Romero et al. and Liang et al. and arrive at the claimed method. One of ordinary skill in the art would have been motivated to combine claims 1-22 of the reference patent in view of Romero et al. and Liang et al. with a reasonable expectation of success S. aureus, S. pyogenes, S. pneumoniae, and H. influenzae. Therefore it would have been obvious to select the disease treated with a reasonable expectation of success because of the teaching that macrolide antibiotics would have a broad spectrum of activity.

Claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent 10,913,764 (reference patent). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-26 of the reference patent are drawn to a method of treating an infectious disease comprising administering an effective amount of the compound of claim 1-24 and 27 of the reference patent, drawn to a compound of overlapping scope of claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97. Claim 26 of the reference patent specifies the infectious disease is a bacterial infection. Reference Claims 17-18 are drawn to the structure of the glycoside moiety R9 of the reference patent, for example where RS3a, RS3b, RS5a or RS5a may be optionally substituted alkyl, -ORSO or -N(RSN)2, where for example "each instance of RSN is independently hydrogen, SN are taken with the intervening atoms to form a heterocyclic ring." Reference claim 23 defines embodiments encompassed within the scope of the claims of the reference patent and provides guidance for picking and choosing the groups of the compound of the reference patent. 
It would have been obvious to one of ordinary skill in the art before the time of the invention was filed to select the method of claims 25-26 of the reference patent from within the genus of compound recited in claims 1-24 and 27 of the reference patent and arrive at the method as claimed method. One of ordinary skill in the art would have been motivated to select from within the genus of compound recited in claims 1-24 and 27 of the reference patent with a reasonable expectation of success because claims 1-24 and 27 of the reference patent provides guidance for picking and choosing such as shown in the embodiments of claim 23, and the recitation of the genus such as in claims 17-18 suggests that the embodiments of claim 23 are not limiting embodiments regarding the scope of the compound. 

Claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent 10,913,764 (reference patent) in view of Romero et al. (Tetrahedron Letters, 2005, 46, p1483-1487, provided by Applicant in IDS mailed 21 Aug 2020) and Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020).

Claims 25-26 of the reference patent do not specifically recite the species of the infectious disease. (claims 98-102)
Romero et al. teaches macrolide antibiotics, including erythromycin A (1), clarithromycin (2), and azithromycin (3) (Fig. 1), are important therapeutic agents for the treatment of respiratory tract infections (RTIs) due to their broad spectrum of activity against several dominant respiratory pathogens. (page 1483, left column, paragraph 1 and figure 1) Romero et al. teaches testing of modified macrolide antibiotics against S. pneumoniae and S. pyogenes. (page 1485, left column, paragraph 1) 
Liang et al. teaches ketolide antibiotics, such as telithromycin (1) and cethromycin (2) (Fig. 1), are a newer generation of macrolide antibiotics that show excellent activity against specific macrolide-resistant organisms. (page 1307, left column, paragraph 1 and figure 1) Liang et al. teaches testing of modified macrolide antibiotics against S. aureus, S. pyogenes, S. pneumoniae, and H. influenzae. (page 1309, left column and table 1). 
It would have been obvious to one of ordinary skill in the art before the time of the invention was filed to select from within the genus of method of treating an infectious disease administering a compound recited in claims 1-22 of the reference patent in view of Romero et al. and Liang et al. and arrive at the claimed method. One of ordinary skill in the art would have been motivated to combine claims 1-22 of the reference patent in view of Romero et al. and Liang et al. with a reasonable expectation of success S. aureus, S. pyogenes, S. pneumoniae, and H. influenzae. Therefore it would have been obvious to select the disease treated with a reasonable expectation of success because of the teaching that macrolide antibiotics would have a broad spectrum of activity.

Claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,633,407 (reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 and 16 of the reference patent are drawn to a method of treating a bacterial infection or inflammatory condition comprising administering an effective amount of the compound of claim 1-14 and 17-25 of the reference patent, drawn to a compound of overlapping scope of claims 1, 2, 7, 17, 34, 37, 47, 92-93, and 97. Reference claim 13 defines embodiments encompassed within the scope of the claims of the reference patent and provides guidance for picking and choosing the groups of the compound of the reference patent. 
. 

Claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims claims 1-25 of U.S. Patent No. 10,633,407 (reference patent) in view of Romero et al. (Tetrahedron Letters, 2005, 46, p1483-1487, provided by Applicant in IDS mailed 21 Aug 2020) and Liang et al. (Bioorg. Med. Chem. Lett., 2005, 15, p1307-1310, provided by Applicant in IDS mailed 21 Aug 2020).
Claims 15 and 16 of the reference patent are drawn to a method of treating a bacterial infection or inflammatory condition comprising administering an effective amount of the compound of claim 1-9 and 12-22 of the reference patent, teaches as above.
Claims 15-16 of the reference patent do not specifically recite the species of the infectious disease. (claims 98-102)
Romero et al. teaches macrolide antibiotics, including erythromycin A (1), clarithromycin (2), and azithromycin (3) (Fig. 1), are important therapeutic agents for the treatment of respiratory tract infections (RTIs) due to their broad spectrum of activity S. pneumoniae and S. pyogenes. (page 1485, left column, paragraph 1) 
Liang et al. teaches ketolide antibiotics, such as telithromycin (1) and cethromycin (2) (Fig. 1), are a newer generation of macrolide antibiotics that show excellent activity against specific macrolide-resistant organisms. (page 1307, left column, paragraph 1 and figure 1) Liang et al. teaches testing of modified macrolide antibiotics against S. aureus, S. pyogenes, S. pneumoniae, and H. influenzae. (page 1309, left column and table 1). 
It would have been obvious to one of ordinary skill in the art before the time of the invention was filed to select from within the genus of method of treating an infectious disease administering a compound recited in claims 1-22 of the reference patent in view of Romero et al. and Liang et al. and arrive at the claimed method. One of ordinary skill in the art would have been motivated to combine claims 1-22 of the reference patent in view of Romero et al. and Liang et al. with a reasonable expectation of success because Claims 15-16 of the reference patent, drawn to a method of treating a bacterial infection or inflammatory condition comprising administering an effective amount of the compound, and Romero et al. and Liang et al. teach one of ordinary skill in the art would have had a reasonable expectation that the macrolide antibiotics would have a broad spectrum of activity and provides working examples of selecting activity against specific infections such as S. aureus, S. pyogenes, S. pneumoniae, and H. influenzae. Therefore it would have been obvious to select the disease treated with a reasonable 

Conclusion
No claim is currently in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623